      In the United States Court of Federal Claims
              Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C
                                   (consolidated)

                              (Filed: November 29, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                SCHEDULING ORDER

       On November 29, 2018, the Court held a telephonic status conference in the above-
captioned consolidated bid protest. The Court hereby adopts the following schedule
proposed by counsel for the parties, as follows:

      1. Written arguments on the pending Motion for Preliminary Injunction filed by
         the Higher Education Loan Authority of the State of Missouri are due on or
         before November 30, 2018.

      2. Oral argument on the Motion for Preliminary Injunction shall be held on
         Tuesday, December 4, 2018, at 2:00 PM EST at the National Courts Building.

      3. Defendant shall file the administrative record on or before December 7, 2018.

      4. Plaintiffs shall file their Motions for Judgment on the Administrative Record on
         or before December 21, 2018.

      5. Defendant shall file its Response and its Cross-Motion for Judgment on the
         Administrative Record on or before January 11, 2019.

      6. Plaintiffs shall file their Replies on or before January 25, 2019.
7. Defendant shall file its Reply on or before February 8, 2019.

8. Oral argument on the Cross-Motions for Judgment on the Administrative Record
   will be held on Friday, February 15, 2019, at 10:00 AM EST at the National
   Courts Building.



IT IS SO ORDERED.

                                                s/ Thomas C. Wheeler
                                                THOMAS C. WHEELER
                                                Judge




                                     2
